NO. 07-07-0311-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

AUGUST 22, 2007
 ______________________________

IN RE RODGER WAYNE MITCHELL, RELATOR
_________________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ON PETITION FOR WRIT OF MANDAMUS

	By a petition, relator Rodger Wayne Mitchell requests issuance of mandamus
directing the District Clerk of Potter County to provide him a copy of "the judgment papers
of his revocation of deferred adjudicated probation."  We dismiss the mandamus petition
for want of jurisdiction.
	An intermediate appellate court has jurisdiction to issue writs of mandamus against
a district clerk only when necessary to enforce its jurisdiction over a pending appeal.  In re
Jackson, No. 07-03-0372-CV, 2003 WL 22047701 at *1 (Tex.App.-Amarillo September 2,
2003, orig. proceeding).  Relator's mandamus petition does not claim, nor does it appear
to seek relief designed to enforce this court's jurisdiction. We have no pending appeal
involving Mitchell and he does not allege that such an appeal exists. 
	We conclude the relief relator seeks here against the district clerk lies outside our
writ authority.  Thus, we have no jurisdiction over the request.  Accordingly, relator's
petition seeking a writ of mandamus is dismissed for want of jurisdiction.

						Mackey K. Hancock
                   Justice








 

he same used to obtain the conviction in Cause
No. 2003-404,575.  The judgment in the latter cause having been reversed due to error in
overruling appellant's motion to suppress evidence, we also reverse the order revoking his
probation and remand the cause for further proceedings.

							Per Curiam

Do not publish.